DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 06/12/2020.  	Claims 1-3 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 06/12/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 06/12/2020, 02/19/2021, 03/04/2021 and 03/17/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 06/12/2020, 02/19/2021, 03/04/2021 and 03/17/2021 are attached to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2018/0139045 A1 to Furukawa, (hereinafter, “Furukawa”), as disclosed in IDS submitted on 06/12/2020, in view of US Pub. No. US 2017/0147835 A1 to Bacon, (hereinafter, “Bacon”).

As per claims 1 and 3, Furukawa teaches a secret computation system and method, respectively, for performing computation while keeping data concealed, comprising: 
a cyphertext generation device that generates cyphertext by encrypting the data (Furukawa, para. [0106] “The request analyzing unit 201 analyzes a request (command) from the application apparatus 10 that is received by the reception unit 207, extracts and separates an operation (function) and data from the command, and sends an operation (function) to the operation separation unit 202, which supplies the data that is secret-shared and sent to the secure computation apparatuses 40.sub.1 to 40.sub.n to the share generating unit 203. As a result of the analysis of the command by the request analysis unit 201, data to be processed by the intermediate apparatus 20 is held in the intermediate apparatus 20.”); 
a secret computation device that generates encrypted basic statistics by performing secret computation of predetermined basic statistics using the cyphertext while keeping the cyphertext concealed (Furukawa, para. [0107] “In the operation separation unit 202, when the operation included in the command supplied from the request analyzing unit 201 is, for example, a composite operation, separates the composite operation into an operation 1 (function 1) in which secure computation by the secure computation apparatuses 40.sub.1 to 40.sub.n is not good (for example, the above (A) to (E), etc.) and an operation 2 (function 2) in which secure computation by the secure computation apparatuses 40.sub.1 to 40n is comparatively easy, such as sum operation, for example. In FIG. 3, only for the sake of simplicity of explanation, an example in which the operation included in the request is divided into the operation 1 and the calculation 2 has been described, but it is as a matter of course that the number of operations to be separated is not limited to two.”); and 
Furukawa teaches all the limitations of claim 1 above, however fails to explicitly teach but Bacon teaches:
 (Bacon, para. [0037] “FIG. 5, at step 506, receiving node 104 constructs an encoded key value table. Referring to FIG. 7, which is a flow chart of step 506 in FIG. 5 of the generation and encoding of a key value table and which starts at step 702. At step 704, receiving node 104 generates a key value table, the key value table mapping values to keys and encoding the keys and values of the key value table into an encoded key-value store using a polynomial ring having coefficients in a predetermined range and of a predetermined degree. The key value table has at least a key and a value and has a plurality of records.” And para. [0051] “Returning to FIG. 9, at step 910, the receiving node 104 performs a homomorphic comparison of the received encrypted, encoded query 1002 with each of the encoded key entries 804 in the encoded key-value store 802 to determine, for each key entry 804 a comparison result 1004.” And para. [0053] “At step 914, the receiving node 104 sums the encrypted, encoded values for each of the value entries and returning the summed encrypted, encoded result to the querying node. In the first exemplary table, the three instances of an encryption of "0" summed with the one instance of encrypted, encoded RECORD B produces a result of encrypted, encoded RECORD B. Again, as stated above with respect to the encryption of "0" and the encryption of "1", the encrypted, encoded record B has been encrypted with the public key P.sub.k of the querying node 102, so only the querying node 102 can decrypt it using its secret key S.sub.k. At step 916, the receiving node 104 returns the encrypted, encoded result to the querying node 102.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bacon’s fully homomorphic encryption into Furukawa’s secure computation system and method, with a motivation to perform operations on ciphertexts, generating an encrypted result which, when decrypted, matches the result of the same operations performed on the plaintexts (Bacon, para. [0004]). 


As per claim 2, the combination of Furukawa and Bacon teach the secret computation system of claim 1, wherein the predetermined basic statistics are at least one of a number of records, a number of attributes, a sum, a sum of squares, and a sum of products of the data (Furukawa, para. [0182] “The application apparatus 10 requests an average value of elements of a certain data row. This request is conveyed to the intermediate apparatus 20. It is assumed that data that generates the data row is secret shared as a plurality of shares and each share is stored in each of the secure computation apparatuses 40.sub.1 to 40.sub.n.” and para. [0183] “the intermediate apparatus 20 performs syntax analysis of a sentence constituting the request, and determines that [0184] process to calculate a sum of elements of the data row is performed by secure computation, and [0185] process of dividing the sum by the number of the elements of the data row is performed by the intermediate apparatus 20.” And para. [0190] “The intermediate apparatus 20 calculates an average value of the data row by dividing the sum by the number of elements of the data row and sends the average value to the application apparatus 10.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160292430 A1 – Computing on encrypted data using deferred evaluation.
US 9224000 B1 – Information security using context-based keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437        

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498